DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boger et al. (US 2012/0262558 A1, hereinafter, Boger) in view of Sundstrom et al. (US 2015/0264583 A1, hereinafter, Sundstrom) and NPL Mizoguchi et al. (Visually Steerable  Sound Beam Forming System Based on Face Tracking and Speaker Array, hereinafter, Mizoguchi).
Regarding claim 1, Boger teaches a method executed by a computer external to a head-mounted display (Fig. 2 and 7, [0097], HMD system wherein processing can take place at a remote computer in communication with the HMD such as a PC or gaming console), comprising:
Receiving, by the computer, captured image frames of an interactive environment in which a head-mounted display (HMD) is disposed (Fig. 2, [0027, 0037, 0042], personal viewing device 220 can include an HMD.  Outward facing camera or cameras attached to viewing device 220 are used for image capture of an external or virtual interactive environment.  Also see claims 16 and 19, which states outward facing image capture camera.  As stated above, [0097-0098] teach processing can take place at a remote computer);
receiving inertial data processed from at least one inertial sensor of the HMD ([0044], sensors 270 can include altimeters or motion sensors (accelerometers) or GPS);
analyzing the captured image frames and the inertial data to track movement of the HMD, wherein analyzing the captured image frames includes examining changes within a sequence of said captured image frames to track the movement of the HMD ([0103], position tracker, motion sensor, GPS, accelerometer.  [0111], motion tracking information received from multiple cameras.  [0093], image analysis module 620 can be configured to process the information from image capture module 610, motion capture module 615, and, sensor data capture module 640.  The image analysis module 620 can identify objects (including body parts) depicted within the images and execute real-time target tracking algorithms within the images), wherein analyzing the captured image frames includes processing the captured image frames to identify and map one or more fixed objects in the interactive environment and tracking the one or more fixed objects to enable the tracking of the movement of the HMD ([0033], tracking the user's position inside a room by determining the distance and direction of known objects that are fixed in that room.  [0093], image analysis module 620 can be configured to process the information from image capture module 610, motion capture module 615, and, sensor data capture module 640.  Image analysis module 620 can employ one or more computer vision algorithms (e.g., algorithms used to identify objects within images like a user's hands or a bottle, real-time target tracking algorithms and/or the like).  Also see claims 21 and 22 which state the processor is configured to calculate a distance and direction), wherein the tracked movement of the HMD includes monitoring of orientation of the HMD ([0044], HMD comprises sensors for tracking motion and orientation of the HMD). 
Boger does not teach beamforming hence does not disclose using the tracked movement of the HMD to adjust a beamforming direction of an RF transceiver towards the HMD;
adjusting an angular spread of the RF transceiver based on the movement of the HMD, wherein the angular spread increases with increasing lateral movement of the HMD relative to the RF transceiver.
 Sundstrom teaches an antenna beam control system wherein the tracked movement of a user equipment portable electronic radio communication device is used to adjust a beamforming direction of an RF transceiver towards the user equipment, the RF transceiver being in a region local to the HMD in the interactive environment (fig. 1-3 disclose two slightly different methods for implementing essentially the same processes. Both processes in figures 2-3 teach the claim limitations as broadly presented.  The node 102/202/302 corresponds to an RF transceiver located in a region local to a user equipment device located in an interactive environment.  Figures 2-3 disclose an interactive environment wherein a user equipment device and node interact to communicate sensor data information regarding positional and inertial data in order to calculate antenna beam direction and shape.  See, for example, [0026], step 210, spatial sensor data relating to the first wireless communication device 204 is obtained, e.g., from at least one sensor in the first wireless communication device 204. For example, the spatial sensor data may comprises any one or more of position data, translation data (i.e. data describing linear movement), and rotation data.  [0034], calculation step 220 in the node 202, the predicted spatial data is used to calculate a prediction of beam forming antenna weights for use in controlling a shape of at least one antenna beam in the node 202. [0037],  a calculation of antenna beam shape may comprise calculating an uncertainty metric that indicates a weighted sum of an angular velocity of direction to the node 202 as seen from the first wireless communication device 204 and an angular velocity of orientation of the first wireless communication device 204);
adjusting an angular spread of the RF transceiver based on the movement of the user equipment, wherein the angular spread increases with increasing lateral movement of the user equipment relative to the RF transceiver ([0034, 0037, 0047], a calculation of antenna beam shape may comprise calculating an uncertainty metric that indicates a weighted sum of an angular velocity.  Faster the spatial data is changing, the wider the beam shape.  [0026], spatial data includes linear movement translational data).
Boger teaches the head mounted device can include communications links such as cellular networks, 3G, and so on ([0103]).  Sundstrom teaches that user equipment includes a mobile phone, tablet, or a number of other mobile devices with radio communication ([0018]).  Sundstrom further teaches these devices can function on a 3G or mobile telecommunications network ([0016, 0017]).   
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to use Boger‘s HMD device within Sundstrom’s system such that the user equipment in Sundstrom’s system is a wireless communicative HMD participating in a process of predictive beamforming as it mitigates against serious communication loss due to any HMD quick movements. 
	Regarding the limitation disclosing using the tracked movement includes using the monitored orientation of the user equipment to at least partially adjust the beamforming direction, the combination of Boger and Sundstrom will result in this limitation.  Boger teaches an HMD comprising sensors which measure orientation of the HMD ([0044]).  Boger also teaches the HMD communicates wirelessly with another device over 3G or 4G ([0043]).  Boger [0043] and [0097-0098] teach the HMD will transmit sensor data to an external device such as a PC or gaming console.  Boger [0044] teaches sensor data includes a user’s orientation, location, and movement. 
Sundstrom teaches a mobile device, user equipment will transmit its movement measurements including orientation to a node which will then calculate a beam shape based on the user equipment measurements (Fig. 2, steps 210 to step 220, obtain sensor data leading to calculate beam shape. [0026, 0034], the spatial sensor data obtained includes orientation of the wireless user equipment device. This spatial sensor data is provided to the node 202 and is used to calculate beam shape).  Boger’s 3G/4G HMD is capable of operating as a mobile 
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Boger with Sundstrom such that the tracked movement includes using the monitored orientation of the HMD to at least partially adjust the beamforming direction as this ensures that the node transmitting beam is pointed directly at the HMD receive antennas thereby maximizing the received signal strength and improving the user experience. 
Boger and Sundstrom are not relied upon for teaching the newly amended limitation stating such that a change in the orientation of the HMD that rotates a front side of the HMD in a lateral direction relative to the RF transceiver triggers adjustment of the beamforming direction towards the same lateral direction. 
Mizoguchi teaches a method executed by an external computer comprising using the tracked movement of a user’s face to adjust a beamforming direction of an audio transceiver towards the face, the audio transceiver being in a region local to the face in an interactive environment, wherein using the tracked movement includes using the monitored orientation of the face to at least partially adjust the beamforming direction, such that a change in the orientation of the face/HMD that rotates a front side of the face in a lateral direction relative to the audio transceiver triggers adjustment of the beamforming direction towards the same lateral direction (Title, Abstract, figures 1-3).
Boger teaches a method wherein an HMD movement is tracked.  Mizoguchi teaches the face is tracked.  Examiner notes, an HMD is worn on a user’s face, hence the combination of Boger, Sundstrom and Mizoguchi will result in the amended limitations wherein an HMD is 
Regarding claim 2, Boger teaches identifying the movement of the HMD includes determining a motion vector of the HMD ([0037, 0042], Fig. 2, head mounted display system 200 includes motion tracking sensors to determine location, orientation, speed and acceleration).  Boger does not disclose beam forming.  
 	Sundstrom teaches a method of identifying the movement of a user equipment includes determining a motion vector of the user equipment, the beam forming direction and angular spread being adjusted based on the motion vector of the user equipment (fig. 1-3 disclose a processes that teach the claim limitations.  See, for example, [0026], step 210, spatial sensor data relating to the first wireless communication device 204 is obtained, e.g., from at least one sensor in the first wireless communication device 204. For example, the spatial sensor data may comprises any one or more of position data, translation data (i.e. data describing linear movement), and rotation data.  [0034], calculation step 220 in the node 202, the predicted spatial data is used to calculate a prediction of beam forming antenna weights for use in controlling a shape of at least one antenna beam in the node 202. [0037],  a calculation of antenna beam shape may comprise calculating an uncertainty metric that indicates a weighted sum of an angular velocity of direction to the node 202 as seen from the first wireless communication device 204).
 	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to use Boger’s HMD device within Sundstrom’s system such that the user equipment in Sundstrom’s system is a wireless communicative HMD participating in a process of predictive beamforming as it mitigates against serious communication loss due to any HMD quick movements.  
 	Regarding claim 3, Boger teaches a magnitude of the motion vector identifies a speed of the movement of the HMD, and wherein a direction of the motion vector identifies a direction of the movement of the HMD ([0037, 0042, 0044], Fig. 2, head mounted display system 200 includes motion tracking sensors to generate data associated with location, orientation, speed, and specific direction). 
 	Regarding claim 4, Boger teaches determining the motion vector includes determining an acceleration of the movement of the HMD ([0044], personal viewing device 220 includes motion sensors (accelerometers)).
 	Regarding claim 5, Boger teaches identifying the movement of the HMD includes identifying translational movement and/or rotational movement of the HMD (0044], Fig. 2, head mounted display system 200 includes motion tracking sensors to generate data associated with location, orientation, speed, and specific direction.  [0053], the cameras and motion sensors of the apparatus rotate with the user as they move their head). 
 	Regarding claim 6, Sundstrom teaches the RF transceiver includes a phased array of RF emitters (Fig. 1, transmission and/or reception antenna beams 111a-c); 
wherein adjusting the beamforming direction of the RF transceiver includes generating transceiver control data that is configured to cause adjustment of a phase or amplitude of at least one of the RF emitters of the phased array ([0024], The direction and shape of an antenna beam, such as any of the beams 111a-c, is obtained in electronic radio circuitry by way of setting so-called antenna weights to specific values.  Antenna weights relate to at least one of phase, amplitude, and delay of signals associated with antenna elements and they adjust the magnitude, phase and delay of the transmit signal (in the transmission context) and of the receive signal (in the reception context)).
 	It would have been obvious to one skilled in the art at the time of the invention, to use  Boger’s HMD device within Sundstrom’s system such that the wireless communicative HMD implements predictive beamforming as it mitigates against serious communication loss due to any HMD quick movements.  
 	Regarding claim 7, Boger teaches at least one inertial sensor of the HMD includes an accelerometer ([0044], personal viewing device 220 includes motion sensors (accelerometers)).
Regarding claim 9, Boger teaches the captured image frames are captured by one or more outward facing cameras of the HMD (Fig. 2 & 11, cameras 210/1140).
([0141], a Kalman (or related) filter structure may be used at a node to aggregate data including resulting signal quality (SINR--signal to interference and noise ratio) and performance (BLER--block error rate, TP--throughput in bits per second) statistics to produce the beam steering output for the next time instance);
wherein the beamforming direction and angular spread are adjusted based on the feedback data ([0141], a Kalman (or related) filter structure may be used at a node to aggregate e.g. the past and current sensor information, beam steering parameters, and resulting signal quality (SINR--signal to interference and noise ratio) and performance (BLER--block error rate, TP--throughput in bits per second) statistics to produce the beam steering output for the next time instance).
	It would have been obvious to one skilled in the art at the time of the invention, to use  Boger’s HMD device within Sundstrom’s system such that the wireless communicative HMD implements predictive beamforming as it mitigates against serious communication loss due to any HMD quick movements.  
Regarding claim 12, the combination of Boger and Sundstrom teach the claim limitations.  Boger teaches transmitting video data to the HMD, the video data being rendered to a display of the HMD to provide a view of a virtual environment through the HMD ([0027], One or more displays of a personal viewing HMD device have been driven by an external image generating device, such as a computer or video player through a wireless connection.  [0037],  a calculation of antenna beam shape may comprise calculating an uncertainty metric that indicates a weighted sum of an angular velocity of direction to the node 202 as seen from the first wireless communication device 204).   Boger further teaches the HMD includes a communication module with 3G, LTE and cellular network connection capabilities ([0043, 0088, 0095, and 0103]).
 Boger is not relied upon for teaching beamforming or angular spread are applied to transmit data to the HMD.
	Sundstrom teaches beamforming or angular spread are applied to transmit data to a user equipment ([0034, 0037, 0047], a calculation of antenna beam shape may comprise calculating an uncertainty metric that indicates a weighted sum of an angular velocity.  Sundstrom further teaches these devices can function on a 3G or LTE mobile telecommunications network ([0016, 0017]).  3G and LTE networks are capable of transmitting video data.      
 	As stated above, Boger’s HMD can receive video data wirelessly within 3G and LTE cellular communication networks.  Hence, it would have been obvious to one skilled in the art at the time of the invention, to use Boger’s HMD device within Sundstrom’s system such that the beamforming direction and angular spread are applied to transmit video data to the HMD as Sundstrom’s system mitigates against serious communication loss due to any HMD quick movements.  Such communication loss is disruptive to the viewer’s immersion in the HMD virtual environment as the video would abruptly halt thereby ending user’s enjoyment of the HMD device.    

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boger et al. (US 2012/0262558 A1, hereinafter, Boger) in view Sundstrom et al. (US 2015/0264583 A1, hereinafter, Sundstrom) and NPL Mizoguchi et al. (Visually Steerable  Sound Beam Forming System Based on Face Tracking and Speaker Array, hereinafter, Mizoguchi), as applied to claim 1 above, and further in view of Bartlett (US 6,377,401 B1).
 Regarding claim 8, Boger, Sundstrom, and Mizoguchi are not relied upon for teaching teach the HMD includes a plurality of sensors; wherein analyzing the captured images includes identifying one or more of the plurality of emitters in the captured images.  	However, this concept is well known.  Bartlett teaches an HMD includes a plurality of emitters; wherein analyzing the captured image frames includes identifying locations of one or more of the emitters in the captured image frames (Col. 1, lines 25-67, Col. 2, lines 1-5, optical sensor systems wherein a helmet carries a number of light emitting diodes which are detected by position sensitive detectors which are mounted to the vehicle cockpit). 	It would have been obvious to one skilled in the art, at the time of the invention, to modify Boger, Sundstrom, and Mizoguchi with Bartlett such that the HMD comprised a plurality of emitters which can be identified in the image capture device as this allows another communication path between the HMD and a main computing device thereby increasing the amount of data that can be exchanged between the two.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boger et al. (US 2012/0262558 A1, hereinafter, Booger) in view of Sundstrom et al. (US 2015/0264583 A1, hereinafter, Sundstrom) and NPL Mizoguchi et al. (Visually Steerable Sound Beam Forming System Based on Face Tracking and Speaker Array, hereinafter, Mizoguchi), as applied to claim 10 above, and further in view of Alba et al. (US 2011/0194516 A1, hereinafter, Alba). 
Regarding claim 11, Boger, Sundstrom, and Mizoguchi are not relied upon for teaching the feedback data is transmitted over a different frequency band than the signal transmitted by the RF transceiver.
	Alba teaches the feedback data is transmitted over a different frequency band than the signal transmitted by the RF transceiver ([0089]-teaches change state information, such as channel quality information (CQI), is collected by the mobile stations and fed back to the base station.  [0206] teaches the mobile station transmits the channel state information using the resources of the PUSCH.  Fig. 1 shows the PUSCH is a different channel band than the signal transmitted by the base station downlink channels).
 	It would have been obvious to one skilled in the art, at the time of the invention, to modify Boger, Sundstrom, and Mizoguchi with Alba such that feedback data is transmitted over a different frequency band than the signal transmitted by the RF transceiver as this ensures the different bands do not interfere with other.

Claims 13-16, 18-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Boger et al. (US 2012/0262558 A1, hereinafter, Boger) in view of Sundstrom et al. (US 2015/0264583 A1, hereinafter, Sundstrom, NPL Mizoguchi et al. (Visually Steerable Sound Beam Forming System Based on Face Tracking and Speaker Array, hereinafter, Mizoguchi), and Scott et al. (US 2010/0104054 A1, hereinafter, Scott).
 	Regarding claim 13, Boger, Sundstrom, and Mizoguchi are not relied upon for teaching the angular spread decreases with increasing radial distance of the HMD relative to the RF transceiver.
([0034]).  
 	Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Boger, Sundstrom, and Mizoguchi with Scott such that the angular spread decreases with increasing radial distance of the HMD relative to the RF transceiver as this ensures that the HMD will continuously receive the strongest signal possible while the HMD increases in distance from the transceiver thereby improving user experience. 
  Regarding claim 14, Boger teaches a method executed by a computer external to a head-mounted display (Fig. 2 and 7, [0097], HMD system wherein processing can take place at a remote computer in communication with the HMD such as a PC or gaming console), comprising:
Receiving, by the computer, captured image frames of an interactive environment in which a head-mounted display (HMD) is disposed (Fig. 2, [0027, 0037, 0042], personal viewing device 220 can include an HMD.  Outward facing camera or cameras attached to viewing device 220 are used for image capture of an external or virtual interactive environment.  Also see claims 16 and 19, which states outward facing image capture camera. As stated above, [0097-0098] teach processing can take place at a remote computer);
receiving inertial data processed from at least one inertial sensor of the HMD ([0044], sensors 270 can include altimeters or motion sensors (accelerometers) or GPS);
analyzing the captured image frames and the inertial data to track movement of the HMD, wherein analyzing the captured image frames includes examining changes within a ([0103], position tracker, motion sensor, GPS, accelerometer.  [0111], motion tracking information received from multiple cameras.  [0093], image analysis module 620 can be configured to process the information from image capture module 610, motion capture module 615, and, sensor data capture module 640.  The image analysis module 620 can identify objects (including body parts) depicted within the images and execute real-time target tracking algorithms within the images), wherein analyzing the captured image frames includes processing the captured image frames to identify and map one or more fixed objects in the interactive environment and tracking the one or more fixed objects to enable the tracking of the movement of the HMD ([0033], tracking the user's position inside a room by determining the distance and direction of known objects that are fixed in that room.  [0093], image analysis module 620 can be configured to process the information from image capture module 610, motion capture module 615, and, sensor data capture module 640.  Image analysis module 620 can employ one or more computer vision algorithms (e.g., algorithms used to identify objects within images like a user's hands or a bottle, real-time target tracking algorithms and/or the like).  Also see claims 21 and 22 which state the processor is configured to calculate a distance and direction), wherein the tracked movement of the HMD includes monitoring of orientation of the HMD ([0044], HMD comprises sensors for tracking motion and orientation of the HMD).
Boger does not teach beamforming hence do not disclose using the tracked movement of the HMD to adjust a beamforming direction of an RF transceiver towards the HMD; and

 Sundstrom teaches an antenna beam control system wherein the tracked movement of a user equipment portable electronic radio communication device is used to adjust a beamforming direction of an RF transceiver towards the user equipment, the RF transceiver being in a region local to the HMD in the interactive environment (fig. 1-3 disclose two slightly different methods for implementing essentially the same processes. Both processes in figures 2-3 teach the claim limitations as broadly presented.  The node 102/202/302 corresponds to an RF transceiver located in a region local to a user equipment device located in an interactive environment.  Figures 2-3 disclose an interactive environment wherein a user equipment device and node interact to communicate sensor data information regarding positional and inertial data in order to calculate antenna beam direction and shape. See, for example, [0026], step 210, spatial sensor data relating to the first wireless communication device 204 is obtained, e.g., from at least one sensor in the first wireless communication device 204. For example, the spatial sensor data may comprises any one or more of position data, translation data (i.e. data describing linear movement), and rotation data.  [0034], calculation step 220 in the node 202, the predicted spatial data is used to calculate a prediction of beam forming antenna weights for use in controlling a shape of at least one antenna beam in the node 202. [0037],  a calculation of antenna beam shape may comprise calculating an uncertainty metric that indicates a weighted sum of an angular velocity of direction to the node 202 as seen from the first wireless communication device 204 and an angular velocity of orientation of the first wireless communication device 204);
adjusting an angular spread of the RF transceiver based on the movement of the user equipment, ([0034, 0037, 0047], a calculation of antenna beam shape may comprise calculating an uncertainty metric that indicates a weighted sum of an angular velocity.  [0026], spatial data includes linear movement translational data).
Boger teaches a head mounted device can include communications links such as cellular networks, 3G, and so on ([0103]).  Sundstrom teaches that user equipment includes a mobile phone, tablet, or a number of other mobile devices with radio communication capabilities ([0018]).   Sundstrom further teaches these devices can function on a 3G or mobile telecommunications network ([0016, 0017]).   
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to use Boger’s HMD device within Sundstrom’s system such that the user equipment in Sundstrom’s system is a wireless communicative HMD participating in a process of predictive beamforming as it mitigates against serious communication loss due to any HMD quick movements.  
	Regarding the limitation disclosing using the tracked movement includes using the monitored orientation of the HMD to at least partially adjust the beamforming direction, the combination of Boger and Sundstrom will result in this limitation.  Boger teaches an HMD comprising sensors which measure orientation of the HMD ([0044]).  Boger also teaches the HMD communicates wirelessly with another device over 3G or 4G communication in a multiplayer game in which multiple users operate in the same or similar virtual or augmented ([0043]).  Boger [0043] and [0097-0098] teach the HMD will transmit sensor data to an external device such as a PC or gaming console.  Boger [0044] teaches sensor data includes a user’s orientation, location, and movement. 
Sundstrom teaches a mobile device or user equipment will transmit its movement measurements including orientation to a node which will then calculate a beam shape based on the user equipment measurements (Fig. 2, steps 210 to step 220, obtain sensor data leading to calculate beam shape. [0026, 0034], the spatial sensor data obtained includes orientation of the wireless user equipment device. This spatial sensor data is provided to the node 202 and is used to calculate beam shape).  Boger’s 3G/4G capable HMD can operate as a mobile device in Sundstrom’s environment. 
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Boger with Sundstrom such that tracked movement includes using the monitored orientation of the HMD to at least partially adjust the beamforming direction as this ensures that the node transmitting beam is pointed directly at the HMD receive antennas thereby maximizing the received signal strength thus improving the user experience. 
Boger and Sundstrom are not relied upon for teaching the newly amended limitation stating that a change in the orientation of the HMD that rotates a front side of the HMD in a lateral direction relative to the RF transceiver triggers adjustment of the beamforming direction towards the same lateral direction. 
Mizoguchi teaches a method executed by an external computer comprising using the tracked movement of a user’s face to adjust a beamforming direction of an audio transceiver towards the user’s face, the audio transceiver being in a region local to the face in an (Title, Abstract, figures 1-3).
Boger teaches a method wherein an HMD movement is tracked.  Mizoguchi teaches the face is tracked.  Examiner notes, an HMD is worn on a user’s face, hence the combination of Boger, Sundstrom and Mizoguchi will result in the amended limitations wherein an HMD is tracked such that a change in the orientation of the HMD that rotates a front side of the HMD in a lateral direction relative to the RF transceiver triggers adjustment of the beamforming direction towards the same lateral direction.  It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Boger and Sundstrom with Mizoguchi such that a change in the orientation of the HMD that rotates a front side of the HMD in a lateral direction relative to the RF transceiver triggers adjustment of the beamforming direction towards the same lateral direction as Mizoguchi teaches by continuously updating a beam direction with the face tracking output, the system can keep transmitting sound towards the target person selectively, if he/she moves around.  The combination of Boger, Sundstrom, and Mizoguchi would allow for tracking the rotation of an HMD such that an RF beamform is adjusted based on the HMD rotation.  
Boger teaches an HMD comprises sensors which track its own orientation ([0044]).  As explained above, the combination of Boger and Sundstrom teach an external node, such as a 
 	Boger, Sundstrom, and Mizoguchi are not relied upon for teaching the angular spread decreases with increasing radial distance of the HMD relative to the RF transceiver.
 	In an analogous art, Scott teaches a method of selecting a receive antenna with a narrowed beam-width (and thus an increased gain) will generally allow a signal to be received from a greater distance and will increase the strength of the received signal ([0034]).  
 	Therefore, it would have been obvious to one skilled in the art, at the time of the invention, to modify Boger, Sundstrom, and Mizoguchi with Scott such that the angular spread decreases with increasing radial distance of the HMD relative to the RF transceiver as this ensures that the HMD will continuously receive the strongest signal as it increases in distance from the transceiver. 
Regarding claim 15, Sundstrom teaches the RF transceiver includes a phased array of RF emitters (Fig. 1, transmission and/or reception antenna beams 111a-c); 
wherein adjusting the beamforming direction of the RF transceiver includes generating transceiver control data that is configured to cause adjustment of a phase or amplitude of at least one of the RF emitters of the phased array ([0024], The direction and shape of an antenna beam, such as any of the beams 111a-c, is obtained in electronic radio circuitry by way of setting so-called antenna weights to specific values.  Antenna weights relate to at least one of phase, amplitude, and delay of signals associated with antenna elements and they adjust the magnitude, phase and delay of the transmit signal (in the transmission context) and of the receive signal (in the reception context)).

 	Regarding claim 16, Boger teaches at least one inertial sensor of the HMD includes an accelerometer ([0044], personal viewing device 220 includes motion sensors (accelerometers)).
Regarding claim 18, Boger teaches the captured image frames are captured by one or more outward facing cameras of the HMD (Fig. 2 & 11, cameras 210/1140).
 Regarding claim 19, Sundstrom teaches receiving feedback data indicating a quality of a signal transmitted by the RF transceiver ([0141], a Kalman (or related) filter structure may be used at a node to aggregate data including resulting signal quality (SINR--signal to interference and noise ratio) and performance (BLER--block error rate, TP--throughput in bits per second) statistics to produce the beam steering output for the next time instance);
wherein the beamforming direction and angular spread are adjusted based on the feedback data ([0141], a Kalman (or related) filter structure may be used at a node to aggregate e.g. the past and current sensor information, beam steering parameters, and resulting signal quality (SINR--signal to interference and noise ratio) and performance (BLER--block error rate, TP--throughput in bits per second) statistics to produce the beam steering output for the next time instance).
	It would have been obvious to one skilled in the art at the time of the invention, to use  Boger’s HMD device within Sundstrom’s system such that the wireless communicative HMD 
Regarding claim 22, Boger teaches a method executed by a computer external to a head-mounted display (Fig. 2 and 7, [0097], HMD system wherein processing can take place at a remote computer in communication with the HMD such as a PC or gaming console), comprising:
receiving, by the computer, captured image frames of an interactive environment in which a head-mounted display (HMD) is disposed (Fig. 2, [0027, 0037, 0042], personal viewing device 220 can include an HMD.  Outward facing camera or cameras attached to viewing device 220 are used for image capture of an external or virtual interactive environment.  Also see claims 16 and 19, which states outward facing image capture camera. As stated above, [0097-0098] teach processing can take place at a remote computer);
receiving inertial data processed from at least one inertial sensor of the HMD ([0044], sensors 270 can include altimeters or motion sensors (accelerometers) or GPS);
analyzing the captured image frames and the inertial data to track movement of the HMD, wherein analyzing the captured image frames includes examining changes within a sequence of said captured image frames to track the movement of the HMD ([0103], position tracker, motion sensor, GPS, accelerometer.  [0111], motion tracking information received from multiple cameras.  [0093], image analysis module 620 can be configured to process the information from image capture module 610, motion capture module 615, and, sensor data capture module 640.  The image analysis module 650 can also coordinate a display of images based on the data received by the image capture module 610, the motion capture module 615, sensor data capture module, or combinations thereof), wherein analyzing the captured image frames includes processing the captured image frames to identify and map one or more fixed objects in the interactive environment and tracking the one or more fixed objects to enable the tracking of the movement of the HMD ([0033], tracking the user's position inside a room by determining the distance and direction of known objects that are fixed in that room.  [0093], image analysis module 620 can be configured to process the information from image capture module 610, motion capture module 615, and, sensor data capture module 640.  Image analysis module 620 can employ one or more computer vision algorithms (e.g., algorithms used to identify objects within an image like a user's hands or a bottle, real-time target tracking algorithms and/or the like).  Also see claims 21 and 22 which state the processor is configured to calculate a distance and direction), wherein the tracked movement of the HMD includes monitoring of orientation of the HMD ([0044], HMD comprises sensors for tracking motion and orientation of the HMD).
Boger also does not teach beamforming hence does not disclose using the tracked movement of the HMD to adjust a beamforming direction of an RF transceiver towards the HMD;
adjusting an angular spread of the RF transceiver based on the movement of the HMD, wherein the angular spread decreases with increasing radial distance of the HMD relative to the RF transceiver.
Sundstrom teaches an antenna beam control system wherein the tracked movement of a user equipment portable electronic radio communication device is used to adjust a beamforming direction of an RF transceiver towards the user equipment, the RF transceiver (fig. 1-3 disclose two slightly different methods for implementing essentially the same processes. Both processes in figures 2-3 teach the claim limitations as broadly presented.  The node 102/202/302 corresponds to an RF transceiver located in a region local to a user equipment device located in an interactive environment.  Figures 2-3 disclose an interactive environment wherein a user equipment device and node interact to communicate sensor data information regarding positional and inertial data in order to calculate antenna beam direction and shape. See, for example, [0026], step 210, spatial sensor data relating to the first wireless communication device 204 is obtained, e.g., from at least one sensor in the first wireless communication device 204. For example, the spatial sensor data may comprises any one or more of position data, translation data (i.e. data describing linear movement), and rotation data.  [0034], calculation step 220 in the node 202, the predicted spatial data is used to calculate a prediction of beam forming antenna weights for use in controlling a shape of at least one antenna beam in the node 202. [0037],  a calculation of antenna beam shape may comprise calculating an uncertainty metric that indicates a weighted sum of an angular velocity of direction to the node 202 as seen from the first wireless communication device 204 and an angular velocity of orientation of the first wireless communication device 204);
adjusting an angular spread of the RF transceiver based on the movement of the user equipment, ([0034, 0037, 0047], a calculation of antenna beam shape may comprise calculating an uncertainty metric that indicates a weighted sum of an angular velocity.  [0026], spatial data includes linear movement translational data).
([0103]).  Sundstrom teaches that user equipment includes a mobile phone, tablet, or a number of other mobile devices with radio communication capabilities ([0018]).   Sundstrom further teaches these devices can function on a 3G or mobile telecommunications network ([0016, 0017]).   Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to use Boger’s HMD device within Sundstrom’s system such that the user equipment in Sundstrom’s system is a wireless communicative HMD participating in a process of predictive beamforming as it mitigates against serious communication loss due to any HMD quick movements.   
Regarding the limitation of the tracked movement of the HMD includes monitoring of orientation of the HMD, Boger in combination with Sundstrom disclose this limitation. 
	Boger teaches an HMD comprising sensors which measure orientation of the HMD ([0044]).  Boger [0043] and [0097-0098] teach the HMD will act as a sensor transmitting said sensor data to an external device such as a PC or gaming console wirelessly using 3G or 4G.  Sensor data includes HMD orientation and motion ([0044]). 
Sundstrom teaches a mobile device or user equipment will transmit its movement measurements including orientation to an external node which will then calculate a beam shape based on the user equipment measurements (Fig. 2, steps 210 to step 220, obtain sensor data leading to calculate beam shape. [0026, 0034], the spatial sensor data obtained includes orientation of the wireless user equipment device. This spatial sensor data is provided to the node 202 and is used to calculate beam shape).   Boger’s 3G/4G capable HMD can operate as a mobile device in Sundstrom’s environment transmitting sensor data to Sundstrom’s node. 

Boger and Sundstrom are not relied upon for teaching the newly amended limitation stating wherein using the tracked movement includes using the monitored orientation of the HMD to at least partially adjust the beamforming direction, such that a change in the orientation of the HMD that rotates a front side of the HMD in a lateral direction relative to the RF transceiver triggers adjustment of the beamforming direction towards the same lateral direction. 
Mizoguchi teaches a method executed by an external computer comprising using the tracked movement of a user’s face to adjust a beamforming direction of an audio transceiver towards the user’s face, the audio transceiver being in a region local to the face in an interactive environment, wherein using the tracked movement includes using the monitored orientation of the face to at least partially adjust the beamforming direction, such that a change in the orientation of the face that rotates a front side of the face in a lateral direction relative to the audio transceiver triggers adjustment of the beamforming direction towards the same lateral direction (Title, Abstract, figures 1-3).
Boger teaches a method wherein an HMD movement is tracked.  Mizoguchi teaches the face is tracked.  Examiner notes, an HMD is worn on a user’s face, hence the combination of Boger, Sundstrom and Mizoguchi will result in the amended limitations wherein an HMD is 
 	Boger, Sundstrom, and Mizoguchi are not relied upon for teaching the angular spread decreases with increasing radial distance of the HMD relative to the RF transceiver.
 	In an analogous art, Scott teaches a method of selecting a receive antenna with a narrowed beam-width (and thus an increased gain) will generally allow a signal to be received from a greater distance and will increase the strength of the received signal ([0034]).  
 	Therefore, it would have been obvious to one skilled in the art, at the time of the invention, to modify Boger, Sundstrom, and Mizoguchi with Scott such that the angular spread decreases with increasing radial distance of the HMD relative to the RF transceiver as this ensures that the HMD will continuously receive the strongest signal as it increases in distance from the transceiver. 
([0044]).  Boger [0043] and [0097-0098] teach the HMD will act as a sensor transmitting said sensor data to an external device such as a PC or gaming console wirelessly using 3G or 4G.  This means the HMD will transmit a user’s orientation, location, and movement data to an external node such as Sundstrom’s base station. 
 Sundstrom teaches a mobile device or user equipment will transmit its movement measurements including orientation to a node which will then calculate a beam shape based on the user equipment measurements (Fig. 2, steps 210 to step 220, obtain sensor data leading to calculate beam shape. [0026, 0034], the spatial sensor data obtained includes orientation of the wireless user equipment device. This spatial sensor data is provided to the node 202 and is used to calculate beam shape).  Scott teaches adjusting the angular spread will result in the benefit of providing the strongest signal strength to the receiving device ([0034]).  Combining Boger, Sundstrom and Scott will result in the angular spread of a beamform being adjusted based on the HMD orientation as this will result in the HMD receiving the strongest signal strength.  
Therefore, it would have been obvious to one skilled in the art, at the time of the invention, to modify Boger, Sundstrom, Mizoguchi with Scott such that adjusting the angular spread is at least partially based on the monitored orientation of the HMD as this ensures that the HMD will continuously receive the strongest signal thereby providing the best user experience possible. 
(Mizoguchi, Title, Abstract, figures 1-3, the audio beamform will change based on face movements including rotation. Boger teaches the tracking of an HMD in space as discussed in the claim 1 rejection above. As an HMD is worn on the face, the combination of Boger and Mizoguchi will result in the claim limitations wherein rotational movements will trigger the adjustment of the beamforming direction without a change in translational location of the HMD).
 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boger et al. (US 2012/0262558 A1, hereinafter, Booger) in view of Sundstrom et al. (US 2015/0264583 A1, hereinafter, Sundstrom), NPL Mizoguchi et al. (Visually Steerable Sound Beam Forming System Based on Face Tracking and Speaker Array, hereinafter, Mizoguchi) and Scott et al. (US 2010/0104054 A1, hereinafter, Scott), as applied to claim 14 above, and further in view of Bartlett (US 6,377,401 B1).
 Regarding claim 17, Boger, Sundstrom, Mizoguchi and Scott are not relied upon for teaching teach the HMD includes a plurality of emitters; wherein analyzing the captured image frames includes identifying one or more of the plurality of emitters in the captured image frames.  	However, this concept is well known.  Bartlett teaches an HMD includes a plurality of emitters; wherein analyzing the captured image frames includes identifying locations of one or more of the emitters in the captured image frames (Col. 1, lines 25-67, Col. 2, lines 1-5, optical sensor systems wherein a helmet carries a number of light emitting diodes which are detected by position sensitive detectors which are mounted to the vehicle cockpit). 	It would have been obvious to one skilled in the art, at the time of the invention, to modify Boger, Sundstrom, Mizoguchi and Scott with Bartlett such that the HMD comprised a plurality of emitters which can be identified in the image capture device as this allows another communication path between the HMD and a main computing device thereby increasing the amount of data that can be exchanged between the two.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boger et al. (US 2012/0262558 A1, hereinafter, Booger) in view of Sundstrom et al. (US 2015/0264583 A1, hereinafter, Sundstrom), NPL Mizoguchi et al. (Visually Steerable Sound Beam Forming System Based on Face Tracking and Speaker Array, hereinafter, Mizoguchi) and Scott et al. (US 2010/0104054 A1, hereinafter, Scott), as applied to claim 14 above, and further in view of Alba et al. (US 2011/0194516 A1, hereinafter, Alba). 
 	Regarding claim 20, Boger, Sundstrom, Mizoguchi and Scott are not relied upon for teaching the feedback data is transmitted over a different frequency band than the signal transmitted by the RF transceiver.
	Alba teaches the feedback data is transmitted over a different frequency band than the signal transmitted by the RF transceiver ([0089]-teaches change state information, such as channel quality information (CQI), is collected by the mobile stations and fed back to the base station.  [0206] teaches the mobile station transmits the channel state information using the resources of the PUSCH.  Fig. 1 shows the PUSCH is a different channel band than the signal transmitted by the base station downlink channels).
 	It would have been obvious to one skilled in the art, at the time of the invention, to modify Boger, Sundstrom, Mizoguchi and Scott with Alba such that feedback data is transmitted over a different frequency band than the signal transmitted by the RF transceiver as this ensures the different bands do not interfere with other.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Boger et al. (US 2012/0262558 A1, hereinafter, Booger) in view of Sundstrom et al. (US 2015/0264583 A1, hereinafter, Sundstrom), and NPL Mizoguchi et al. (Visually Steerable Sound Beam Forming System Based on Face Tracking and Speaker Array, hereinafter, Mizoguchi), as applied to claim 1 above, and further in view of Chen et al. (US 2016/0254850 A1, hereinafter, Chen) and Liu et al. (US 2013/0114500 A1, hereinafter, Liu).
Regarding claim 21, Boger, Sundstrom, and Mizoguchi are not relied upon for teaching receiving, by the computer, a selection of one of a plurality of antennas of the HMD as an active antenna of the HMD, the selection being determined from reception signal strengths of the plurality of antennas; wherein the adjustment of the beamforming direction of the RF transceiver is towards the active antenna of the HMD.
In an analogous art, Chen teaches it is a known technique to receive, by a computer, a selection of one of a plurality of antennas of a device as an active antenna of the device, the selection being determined from reception signal strengths of the plurality of antennas ([0004-0005, 0012-0013], the antenna manager may be further configured to select the receiving antenna at least in part by selecting one antenna from the at least two antennas with a highest average received signal strength).
It would have been obvious to one skilled in the art, at the time of the invention, to modify Boger’s HMD with Chen such that a plurality of antennas of Boger’s HMD as an active antenna of the HMD, the selection being determined from reception signal strengths of the plurality of antennas as this ensures the highest available quality signal is received thereby minimizing errors into the received information. 
Boger, Sundstrom, Mizoguchi, and Chen are not relied upon for teaching the adjustment of the beamforming direction of the RF transceiver is towards the active antenna of the HMD.
In an analogous art, Liu teaches the adjustment of the beamforming direction of the RF transceiver is towards the active antenna of a receiving device is a known technique ([0032] Zero Forcing Beam-forming (ZFBF) uses multiple antennas to steer beams towards the intended receiver to increase SNR).   
It would have been obvious to one skilled in the art, at the time of the invention, to modify Boger’s HMD with Chen and Liu such that the adjustment of the beamforming direction of the RF transceiver is towards the active antenna of the HMD as this increases SNR while forming nulls to unintended receivers to avoid interference (Liu, [0032]).

Response to Arguments
Applicant's arguments filed May 19, 2021 are directed towards the newly amended subject matter.  As detailed in the above rejection, Boger, Sundstrom and Mizoguchi disclose all the claim limitations as currently amended.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622